Martin, J.,

delivered the opinion of the court.
This is an action brought by several slaves of the late Julien Poydras, assisted by his universal legatees, to obtain *270their emancipation, and an annuity under the will of their former master, on an allegation that they have attained respectively their sixtieth year : the defendants, as is alleged, having become the purchasers of the plantation to which they were attached, and being bound by a clause of the contract of sale to emancipate them, and pay them the said annuity.
The late Ju-lien., ,p?ydp}s provided m his ■will, that his soweSiviüifdand to his planta*1 tions; that the puiehasei should ai0iThet0siSavesrof both sexes, twen-ter th/day V on e’thed plantations, without bound to woricf both^sexes^vho shall have am-ved at the age of sixty years, and each^of^them twenty-five doi-their support: rf^said^silves have the right to be emancipated, until twenty-five saieTevenif they tE sixtieth year; and that arrived.6*at^hi? hfs6’ Stipend'S twenty-five doi- and ^exemption ted.
The defendants deny the claim of the slaves under the will of their former master, until they have attained their yearj respectively.
The court rejected the claim of the slaves to emancipation, a}}owed them the stipend or annuity from the first of JanualT> 1837. The defendants appealed, and the plaintiff and appellees have prayed that the judgment be amended, so as to decree their emancipation, and the payment of the annuity from the 1st of January, 1833.
The District Court did not err in declining to decree the emancipation of the plaintiffs. They are not entitled thereto unt’^ afl'el' the lapse of twenty-five years from the sale of the plantation, with which they were bought by the'defendants. , , nyr See the will of their former master. Poydras vs. Mourain. 9 Louisiana Reports, 493. In our opinion, the slaves, which the will requires to be kept on the plantation, with which they were bought, after their sixtieth year, free from labor, an(^ with a yearly stipend of twenty-five dollars, for their existence and support of their old age, are those which have . 1 j , . been emancipated. The owner of a slave cannot be compelled, even by his consent, to refrain from making him when he is able to do so ; there is hardly any difference between an emancipated slave and a slave which cannot be compelled to labor ; the obligation to work for a mas,er is of the essence of slavery. The yearly stipend of twenty-five dollars, is clearly given in lieu of food and raiment, which masters are compelled to give to their slaves, and to which freedom destroys the right,
It is, therefore, ordered, adjudged and decreed, that the judgment of the District Court, be annulled, avoided and reversed, and that plaintiff’s petition be dismissed with costs in both courts.